Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered March 14, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly imposed defendant’s sentence consecutive to his New Jersey sentence, since the successive acts of stealing a car in New York and bringing the vehicle into the State *112of New Jersey, where other crimes were then committed, were distinct and separate (Penal Law § 70.25 [2]; see, People v Brown, 80 NY2d 361). Defendant’s procedural arguments, addressed to the manner in which the nature of defendant’s New Jersey conviction has been established, are unpreserved and we decline to review them in the interest of justice. We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.